           Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 1 of 32




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               1/12/2021
                                                                       :
JACOB CHACHKES,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-2879 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
JOHN V. DAVID, et al,                                                  :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

        Defendants, John V. David (“John David”) and Jason V. David (“Jason David”)

(together, “Defendants”), move, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss claims 2, 3, 6,

and 8 of the complaint, Dkt. No. 1 (“Compl.” or “Complaint”), filed against them by Plaintiff

Jacob Chachkes (“Plaintiff” or “Chachkes”). See Dkt. Nos. 26, 27. Chachkes cross-moves for

summary judgment. See Dkt. Nos. 30-32.

                                               BACKGROUND

        This case involves a dispute between the income beneficiary of an irrevocable trust (the

“Jane David Trust” or “Trust”), which was established by that beneficiary’s now-deceased but

long-term partner, and the son and grandson of that partner. Chachkes is the income beneficiary

and long-term partner. The defendants are the son and grandson. The long-term partner, Jane

David, passed away in May 2016 but had established the Jane David Trust to benefit Chachkes

during his lifetime and her son and grandson after his death. John David is the son of Jane David

from a prior marriage. Jason David is John David’s son, Jane David’s grandson. The facts

elaborated herein are taken from the Complaint and documents attached thereto and are accepted

as true for purposes of evaluating Defendant’s partial motion to dismiss only. Plaintiff’s motion
           Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 2 of 32




for partial summary judgment presents a pure question of law concerning the interpretation of the

Jane V. David Irrevocable Trust Agreement, Compl. Ex. A (“Trust Agreement”). The following

facts, other than those characterizing the Trust Agreement, are not necessary to the Court’s

holding with respect to that question.

       On August 9, 2001, Jane David, as grantor, established the Jane David Trust, the terms of

which are set forth in the Trust Agreement. The Trust Agreement was executed on August 9,

2001 by and between Jane David, on the one hand, and Plaintiff and John David, named as

trustees (“Trustees”), on the other. Pursuant to the Trust Agreement, Jane David irrevocably

transferred to the Trustees certain assets to be held and administered in accordance with the

terms, provisions and conditions of the Trust Agreement. The Trust was also partially funded by

assets of Plaintiff. Compl. ¶ 15.

       The Trust Agreement designated Plaintiff as the income beneficiary entitled to be paid

the entire net income received by the Trust (after payment of all administrative obligations or

premiums on life insurance policies, if any) until Plaintiff’s death. The Trustees were required to

pay “the entire net income received by the Trustees” to Plaintiff “in monthly or other convenient

installments.” Trust Agreement, Article II(A). Upon Plaintiff’s death, if Jane David was still

living, she would be entitled to the income from the Trust. Id.

       In addition to income, the Trust Agreement provided, with respect to principal, as

follows:




                                                 2
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 3 of 32




       [T]he Trustees, with the exception of [Plaintiff], are authorized to pay to, or for the
       benefit of the income beneficiary, such portions of the principal of this Trust,
       whether the whole or a lessor amount, as the Trustees shall, from time to time,
       determine to be necessary in their absolute and uncontrolled discretion for their
       health, education, maintenance and support, in accordance with his station in life,
       due regard being given by the Trustees to the amount of income available to him
       from the Trust, and from sources other than this Trust. It is the Grantor’s intention
       that the health, maintenance and support of the income beneficiary shall be of
       primary concern, and the Trustees shall exercise their discretion in using principal
       for the income beneficiary in a reasonable manner consistent with maintaining the
       accustomed manner of living of the income beneficiary, considering all other
       beneficiaries of the Trust to be secondary and without liability to any other
       beneficiary for the use of principal for the income beneficiary.

Trust Agreement, Article II(B).

       Under the Trust Agreement, John David is designated as remainder beneficiary of the

Jane David Trust, entitled to distribution of the trust assets upon the death of Plaintiff and Jane

David if John David were then living. See Compl. ¶ 23. John David’s children, including Jason

David, were designated as successor remainder beneficiaries, entitled to distribution of the assets

of the Trust, in trust, if John David were not living. See id.

       Under the heading “Removal and Resignation of a Trustee,” the Trust Agreement

provided as follows:

       JACOB CHACHKES, during his lifetime, at his discretion, may remove or cause
       the removal of a Trustee or any successor Trustee, as Trustee under the trust. Upon
       such removal or in the event of the resignation of a Trustee or any successor trustee,
       the [sic] JACOB CHACHKES shall designate, at his own discretion, another
       Trustee to serve as successor trustee hereunder.

Trust Agreement, Article VIII(E).

       The Trust Agreement thereby provided that after Plaintiff’s death, John David would

have the right to remove or cause the removal of a Trustee, or any successor Trustee, as Trustee

under the Jane David Trust.

       At around the same time the Trust Agreement was executed, Plaintiff established a

second irrevocable trust, the Jacob Chachkes Irrevocable Trust (together with the Jane David


                                                  3
          Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 4 of 32




Trust, the “Trusts”), funded with a combination of Plaintiff’s and Jane David’s assets. See

Compl. ¶ 14. Prior to 2019, Plaintiff generally took distributions of both income and principal

from the Jane David Trust as needed to pay his—and, before her death, Jane David’s—expenses,

including rent, utilities and taxes, and one-time expenses such as trips and gifts to John David

and Jason David. Id. ¶ 26. Distributions from the Jane David Trust were Plaintiff’s primary

source of income. Id. ¶ 25.

       Jane David died in May 2016. Id. ¶ 28.

       In or about 2018, Jason David asked Plaintiff to agree to a loan of approximately $4

million from the Trusts—virtually all of the combined assets of the two Trusts—to invest in a

business venture, and Plaintiff refused the request. Id. ¶ 29.

       In April 2019, Plaintiff married his current wife, Helene Fischer.

       Whereas previously John David did not object to any of the distributions of income to

Plaintiff, following—and, Plaintiff avers, in apparent response to—these two events, John David

began objecting to and limiting Plaintiff’s distributions from the Jane David Trust principal as

may be appropriate pursuant to Article II(B) of the Trust Agreement. Id. ¶ 31. John David also

allegedly failed to cause the Jane David Trust to make regular monthly distributions of income to

Plaintiff, placing Plaintiff in an untenable financial situation. Id. ¶ 32. Plaintiff alleges that John

David was unhappy that he did not receive an inheritance from Jane David, that he was spiteful

about the refused loan, and that he was intending to preserve the Jane David Trust’s assets for

himself and his children. Id. ¶¶ 31, 33.

       In July 2019, Plaintiff and his wife executed, with John David, Jason David, and two

other successor remainder beneficiaries, the “Agreement of the Jane V. David Irrevocable Trust

Agreement, dated August 9, 2001” (“2019 Agreement”). Compl. Ex B. The 2019 Agreement




                                                   4
          Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 5 of 32




reflected the agreement of the parties “to make certain withdrawals from principal of the [Jane

David] Trust . . . and to continue the [Jane David] Trust for the benefit of [Plaintiff], as the

Income Beneficiary.” 2019 Agreement at 2. It then provided for the distribution of income and

principal from the Jane David Trust as follows: Plaintiff was to continue to receive the accrued

income to date of the Trust plus a one-time payment from principal of $317,843.40, John David

was to receive a one-time payment of $500,211.27 from principal and Jason David was to

receive a one-time payment of $235,000 from principal. In addition, and as partial consideration

for such payments, Plaintiff agreed to conditionally resign as a Trustee of the Trust on a number

of conditions. Included among those conditions were that there would be a monthly payment of

the greater of actual income or $9,500.00 first from income and then from principal of the Jane

David Trust. The 2019 Agreement recited that the discretion of the remaining Trustee with

respect to the distribution of income or principal was conclusive and would not be subject to

judicial review:

       2. Conclusive Discretion of Trustee. In accordance with the terms of Article II of
       the Trust Agreement, the Trustee may exercise the discretionary powers conferred
       in a manner, which will provide flexibility in the administration of the Trusts under
       conditions from time to time existing and in exercising these powers, the discretion
       of the Trustee shall be conclusive as to the advisability of any distribution of income
       or principal, and as to the person to or for whom such distribution is to be made,
       and same shall not be subject to judicial review.

2019 Agreement, Article III(B)(2).

       It also stated that the 2019 Agreement was prepared at the request of Plaintiff and

contained the acknowledgement of each party to the agreement that such party had had the

opportunity, before signing the Agreement, to seek separate independent legal counsel and tax

advice.1 Id. § 4(B).


1Plaintiff alleges that, in fact, he was not represented by independent counsel in connection with
the drafting or execution of the 2019 agreement and that it was principally prepared by Jason


                                                  5
            Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 6 of 32




         Plaintiff alleges that he was coerced into signing the 2019 Agreement. Compl. ¶ 34. At

the time he entered into the agreement, Plaintiff wanted to buy a vacation home for himself and

his wife and had requested a distribution of principal from the Jane David Trust to allow him to

do so. Id. ¶35. John David allegedly refused to authorize the distribution unless Plaintiff would

agree to sign the 2019 Agreement. Id. In addition, John David allegedly refused to fulfill his

obligations as Trustee by failing to make income distributions to Plaintiff. Id. ¶ 36. He thus

claims that since the Jane David Trust was his primary means of financial support and since John

David had made clear he would not make income and principal distributions from the Jane David

Trust unless Plaintiff signed the 2019 Agreement, he had “no choice but to agree to John David’s

terms.” Id. ¶ 36. As a result, Plaintiff received funds from the Jane David Trust including the

one-time principal payment of $317,843.40 that permitted him to purchase the vacation home for

himself and his wife. Id. ¶ 40. In addition, however, John David and Jason David received over

$700,000 in principal payments, distributions that Plaintiff characterizes as “massive and

improper.” Id. ¶¶ 34, 35.

         Upon Plaintiff’s resignation as Trustee, Jason David was appointed successor Trustee.

Id. ¶ 43.

         Plaintiff alleges that since the execution of the 2019 Agreement, John David and Jason

David have continued to resist and refuse Plaintiff’s requests for distributions. John David and

Jason David refused Plaintiff’s request for $5,500 to pay for new hearing aids for Plaintiff. Id. ¶

45. They also refused Plaintiff’s request for $15,000 to replace the air conditioning system in his

Florida home. Id. Plaintiff alleges that as a result of the “unreasonable and inappropriate

restrictions placed on Plaintiff’s distributions from the Jane David Trust, Plaintiff has been



David.


                                                 6
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 7 of 32




forced to forego expenses and purchases that are appropriate to his station in life and his

accustomed manner of living, including the purchase of an engagement ring for his wife or a

honeymoon.” Id. ¶ 46. John David and Jason David have also asked Plaintiff to provide an

accounting of his uses of his monthly income distribution. Id. ¶ 47.

       In October 2019, as a result of this conduct by John David and Jason David, Plaintiff

served a written notice of removal on John David and Jason David seeking to have them

removed as Trustees. Id. ¶ 48; Dkt. No. 31-2. The notice also demanded that John David and

Jason David deliver bank and other records of the Trust to Plaintiff. See Dkt. No. 31-2. Plaintiff

also notified UBS Financial Services, Inc. (“UBS”) the financial institution that serves as the

depository of the Trustee’s assets of the removal. Compl. ¶ 48. John David and Jason David

refused to transfer the assets of the Jane David Trust to the designated successor Trustee, as

would be required if the removal were valid, and informed UBS that they were disputing the

removal. Id. ¶¶ 49-50. As a result, UBS informed Plaintiff that it would freeze the Jane David

Trust’s accounts pending resolution of the dispute. Id. ¶ 50. Plaintiff has since withdrawn the

notice of removal, Dkt No. 31 ¶ 8, but pleads that he intends to deliver a second notice of

removal of John David and Jason David as Trustees to Defendants. Compl. ¶ 54.

       Based on these allegations, Plaintiff asserts claims against John David and Jason David

for breach of fiduciary duty, breach of the Trust Agreement, Rescission, Unjust Enrichment,

Money Had and Received, and Accounting. He also asserts a claim for a declaratory judgment

that the 2019 Agreement is invalid because executed under economic duress and without the

advice of counsel and without consideration, and that he has a right to remove John David and

Jason David as Trustees and to designate successor Trustees. He also asserts a separate claim for

preliminary and permanent injunctive relief.




                                                 7
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 8 of 32




                                   PROCEDURAL HISTORY

       Plaintiff filed his complaint on April 7, 2020 against John David and Jason David and

UBS. Dkt No. 1. UBS answered on April 27, 2020. Dkt. No. 14. On May 27, 2020, John

David and Jason David filed their motion for partial dismissal of the claims against them. Dkt.

No. 26. Plaintiff responded to that motion by memorandum of law filed on June 24, 2020, Dkt.

No. 34, and Defendants replied by memorandum of law filed on July 17, 2020, Dkt. No. 37. On

June 24, 2020, Plaintiff filed a motion for partial summary judgment. Dkt. No. 30. Defendants

responded to that motion by memorandum of law filed on July 17, 2020, Dkt. No. 40, and

Plaintiff replied on July 24, 2020, Dkt. No. 41. The Court heard oral argument on the pending

motions on December 10, 2020.

                                   STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56(a), the court “shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett,

477 U.S. 317, 322–23 (1986). “A genuine issue of material fact exists if ‘the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.’” Nick’s Garage, Inc. v.

Progressive Cas. Ins. Co., 875 F.3d 107, 113–14 (2d Cir. 2017) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). “The movant bears the burden of ‘demonstrat[ing] the

absence of a genuine issue of material fact.’” Id. at 114 (quoting Celotex Corp. v. Catrett, 477

U.S. at 323). In deciding a motion for summary judgment, the Court must “construe the

evidence in the light most favorable to the non-moving party, and draw all reasonable inferences

in its favor.” Gilman v. Marsh & McLennan Cos., Inc., 826 F.3d 69, 73 (2d Cir. 2016).

       To survive a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

complaint must include “sufficient factual matter, accepted as true, to ‘state a claim to relief that


                                                  8
          Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 9 of 32




is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 554, 570 (2007)). A complaint must offer more than “labels and

conclusions,” “a formulaic recitation of the elements of a cause of action,” or “naked

assertion[s]” devoid of “further factual enhancement” in order to survive dismissal. Twombly,

550 U.S. at 555, 557. The ultimate question is whether “[a] claim has facial plausibility, [i.e.,]

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “Determining whether a

complaint states a plausible claim for relief will . . . be a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.” Id. at 679. Put another

way, the plausibility requirement “calls for enough fact to raise a reasonable expectation that

discovery will reveal evidence [supporting the claim].” Twombly, 550 U.S. at 556; see also

Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 46 (2011).

                                            DISCUSSION

        A.      Plaintiff’s motion for partial summary judgment

        Plaintiff seeks summary judgment on the issue of his entitlement to a declaration that he

has the right to remove John David and Jason David as Trustees of the Jane David Trust pursuant

to section VIII(E) of the Trust Agreement. Defendants oppose that motion on procedural and

substantive grounds. First, Defendants argue that the motion is premature and unripe for

adjudication, as Defendants have not filed a responsive pleading and discovery has not yet

commenced. See Dkt. No. 40 at 5-7. Second Defendants argue the Trust Agreement gave

Plaintiff the power to remove a Trustee only when he himself was a Trustee, and that Plaintiff

lost that power when he resigned as a Trustee pursuant to the 2019 Agreement. See Dkt. No. 40

at 7-10. Both of these arguments fail, and Plaintiff is entitled to summary judgment on the issue

presented.


                                                   9
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 10 of 32




               1.      The motion for summary judgment is not premature

       Defendants argue initially that Plaintiff’s motion is procedurally premature both because

they have not filed an answer or responsive pleading and on the theory that summary judgment is

improper on a claim for declaratory judgment before discovery has commenced.

       Defendants’ argument is inconsistent with the language of Federal Rule of Civil

Procedure 56 and overreads the cases upon which it relies.

       Under Rule 56(b), “[u]nless a different time is set by local rule or the court orders

otherwise, a party may file a motion for summary judgment at any time until 30 days after the

close of discovery.” Fed. R. Civ. P. 56(b). The rule protects against premature motions for

summary judgment both by requiring the party asserting that a fact is not genuinely disputed to

“cit[e] to particular parts of materials in the record” supporting that proposition, Fed. R. Civ. P.

56(c)(1), and by permitting the non-movant—if unable to either show that the materials cited do

not establish the purported fact or to point to contrary facts demonstrating a genuine issue—to

“show[] by affidavit or declaration that, for specified reasons, it cannot present facts essential to

justify its opposition,” Fed. R. Civ. P. 56(d).

       Neither circumstance is present here to forestall the Court from considering Plaintiff’s

motion for summary judgment. The parties agree that the Trust Agreement attached as Exhibit A

to the complaint, at Dkt. No. 1-1, and as Exhibit A to the Chachkes Declaration, at Dkt No. 31-1,

is authentic and is the operative Trust Agreement. See Dkt Nos. 33, 39. The interpretation of the

language of that agreement presents a pure question of law. And Defendants have not filed an

affidavit or declaration showing that they cannot present facts essential to justify their

opposition.

       The cases cited by Defendants thus do not support the broad proposition that summary

judgment is never appropriate before an answer or responsive pleading or that defendants can


                                                  10
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 11 of 32




delay a summary judgment motion by filing a partial motion to dismiss. In Helios Int’l S.A.R.L.

v. Cantamessa USA, Inc., 23 F. Supp. 3d 173 (S.D.N.Y. 2014), for example, a court in this

district declined to adjudicate a motion for summary judgment before an answer had been filed

on the grounds that the claims at issue were “factually and legally intertwined with the existence,

nature, and extent of [an] oral contract” and the “understanding among [the parties],” see id. at

189. Such is not the case here, where the motion for summary judgment depends entirely upon

construction of a single contract that, as elaborated below, is unambiguous as to the question at

issue. Indeed, each of the cases Defendants cite involved either factual disputes or other

complications not present here, See id.; Bank of N.Y. Mellon Tr. Co., Nat'l Ass'n v. Telos CLO

1006-1 Ltd., 274 F. Supp. 3d 191, 215 (S.D.N.Y. 2017) (“The granting of the Telos motion for

summary judgment would unnecessarily complicate the procedural posture of this dispute . . .

[and] [n]o damage to [the Movant’s] ultimate position by the denial of the . . . [motion] has been

established.”); or else an unelaborated exercise of judicial discretion that diverges from the

Court’s instant judgment, see Toussie v. Allstate Ins. Co., 213 F. Supp. 3d 444, 446 (E.D.N.Y.

2016) (declining to decide a motion for summary judgment because it would be “manifestly

unjust and a waste of judicial resources if all relevant claims could not be adjudicated in this

litigation because plaintiff had sought summary judgment prior to answer.”); Cusamano v.

Alexander, 691 F. Supp. 2d 312, 321 (N.D.N.Y. 2009) (stating without elaboration, “[p]laintiff’s

cross-motion for summary judgment is premature because defendants have yet to file an answer

to the amended complaint.”).

       The cases cited by Defendant also do not support the further broad proposition that

summary judgment is never available when a party is seeking declaratory relief prior to

discovery. See ACIM NY, L.L.C. v. Nissan N. Am., Inc., 2019 WL 935424, at *9 (S.D.N.Y. Feb.




                                                 11
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 12 of 32




26, 2019) (denying summary judgment as premature before the close of discovery where the

court determined that further discovery might elucidate issues of fact including “whether [third-

party plaintiff] caused [third-party defendant’s] alleged contractual breaches and whether Boyko

signed the documents purporting to contain his signature.”).

       Although granting summary judgment before the parties have engaged in discovery may

be disfavored, see, e.g., Walden v. Sanitation Salvage Corp., 2015 WL 1433353, at *5 (S.D.N.Y.

Mar. 30, 2015) (“Courts in the Second Circuit routinely deny or defer motions for summary

judgment when the non-movant has not had an opportunity to conduct discovery and submits an

affidavit or declaration that meets the requirements set forth in Rule 56(d).”), where, as here “the

issue to be decided is limited to a pure question of law, such as the interpretation of unambiguous

contract language, summary judgment may be appropriate,” MCC Non Ferrous Trading Inc. v.

AGCS Marine Ins. Co., 2015 WL 3651537, at *3 (S.D.N.Y. June 8, 2015) (collecting cases); see

also XL Specialty Ins. Co. v. Agoglia, 2009 WL 1227485, at *6 (S.D.N.Y. Apr. 30, 2009)

(“[W]here it is clear that the nonmoving party cannot defeat the motion by showing facts

sufficient to require a trial for resolution, summary judgment may be granted notwithstanding the

absence of discovery.”) (citing Gottlieb v. Cnty. of Orange, 84 F.3d 511, 519 (2d Cir.1996)),

reconsideration granted on other grounds sub nom. Murphy v. Allied World Assurance Co.,

2009 WL 1528527 (S.D.N.Y. May 29, 2009). This is such a case. Moreover, the issue involves

a request for declaratory relief based upon what Plaintiff alleges is an impairment of the exercise

of his contractual rights. Thus, not only is the motion formally ripe for adjudication, but the

interest of justice weights in favor of resolving it without delay. See Fed. R. Civ. P. 1 (the

Federal Rules of Civil Procedure “should be construed, administered, and employed by the court




                                                 12
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 13 of 32




and the parties to secure the just, speedy, and inexpensive determination of every action and

proceeding”).

                2.     The undisputed facts entitle Plaintiff to summary judgment on his
                       power to remove the Trustees

       The Trust Agreement provides in Article VIII(E)(1):

       JACOB CHACHKES, during his lifetime, at his discretion, may remove or cause
       the removal of a Trustee or any successor Trustee, as Trustee under the trust. Upon
       such removal or in the event of the resignation of a Trustee or any successor trustee,
       the [sic] JACOB CHACHKES shall designate, at his own discretion, another
       Trustee to serve as successor trustee hereunder.

Trust Agreement, Article VIII(E)—(hereinafter “Article VIII(E)”)—(1).

       The parties disagree on the meaning of this language and whether it gives Plaintiff, after

he ceases to be a Trustee, the power to remove other Trustees. Plaintiff contends that this

provision entitles Chachkes to remove a Trustee anytime during his lifetime, irrespective of

whether Chachkes is himself a Trustee when he takes such action. According to Plaintiff, the

language “as Trustee under the trust” at the end of the first sentence quoted above refers to the

position from which the Trustee or successor Trustee will be removed. Defendants contend that

the clause “as a Trustee under the trust” unambiguously refers to Chachkes, and establishes that

Chachkes has the power to remove a Trustee only so long as he himself is a Trustee. According

to Defendants, once Plaintiff relinquished his position as Trustee pursuant to the 2019

Agreement, he also relinquished his power to remove a Trustee under the Trust Agreement.

Defendants also argue that if the language does not clearly limit the time period during which

Plaintiff can remove a Trustee to when he is himself a Trustee, it is at least ambiguous and that

Plaintiff accordingly cannot be granted summary judgment. The plain language of the Trust

Agreement, read in the context of the Trust Agreement as a whole, unambiguously supports

Plaintiff’s position. Plaintiff is therefore entitled to summary judgment on this issue.



                                                 13
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 14 of 32




       Under the “rule of last antecedent,” a “limiting clause or phrase . . . should ordinarily be

read as modifying only the noun or phrase that it immediately follows.” Barnhart v. Thomas,

540 U.S. 20, 26 (2003); see also FTV v. Mandel Brothers, Inc., 359 U.S. 385, 389 & n.4 (1959)

(the “limiting clause is to be applied only to the last antecedent”); Kahn Lucas Lancaster, Inc. v.

Lark Int’l Ltd., 186 F.3d 210, 213-15 (2d Cir. 1999); Elliot Coal Mining Co. v. Dir., Off. of

Workers’ Comp. Programs, 17 F.3d 616, 630 (3d Cir. 1994). That principle, applied here,

supports Plaintiff’s interpretation of Article VIII(E)(1). The modifying phrase “as Trustee under

the Trust,” modifies both nouns in the immediately preceding clause that includes “a Trustee”

and “any successor Trustee.” Thus, under Section E(1), Plaintiff can remove a “Trustee or a

successor Trustee” only from their capacity as a “Trustee under the Trust,” and cannot remove a

Trustee or successor Trustee from any other status he has under the Trust Agreement. As

Plaintiff argues, that language is necessary because the individual designated as Trustee under

the Trust Agreement also had another capacity under the Trust Agreement. He was the

remainder beneficiary. The clause “as Trustee under the trust” serves to clarify that Plaintiff is

authorized under Section E(1) to remove John David only from his position as Trustee, not from

his station as remainder beneficiary or in any other capacity.2

       Plaintiff’s interpretation also accords meaning to all of the words in Article VIII(E)(1),

consistent with the principle that the court must, where possible, avoid an interpretation that

renders language surplusage. See LaSalle Bank Nat. Ass’n v. Nomura Asset Cap. Corp., 424

F.3d 195, 206 (2d Cir. 2005) (under New York law, a contract “should be construed so as to give

full meaning and effect to all of its provisions,” and “[a]n interpretation of a contract that has the



2The Trust Agreement is understood to contemplate the possibility that upon the death or
resignation of John David, prior to the death of Plaintiff, John David’s children—who are also
beneficiaries—would be eligible for appointment as a successor trustee.


                                                  14
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 15 of 32




effect of rendering at least one clause superfluous or meaningless . . . is not preferred and will be

avoided if possible.”) (internal quotation marks and citations omitted); Aviva Trucking Special

Lines v. Ashe, 400 F. Supp.3d 76, 81 (S.D.N.Y. 2019) (courts should avoid interpretations that

would render contract language “meaningless surplusage”). Article VIII(E)(1) begins with the

language that Plaintiff has the discretion to remove or cause the removal of a trustee or successor

trustee “during his lifetime.” That language would be superfluous, however, under Defendants’

interpretation. Under Defendants’ interpretation, Plaintiff would only have removal authority

during the time he was serving as Trustee under the trust—a period, by definition, during which

he was alive. There would have been no reason for the drafters to include the language “during

his lifetime.”

        Defendants’ interpretation is also consistent with Article VIII(E) as a whole. See In re

AMR Corp., 485 B.R. 279, 303 (Bankr. S.D.N.Y. 2013), aff’d, 730 F.3d 88 (2d Cir. 2013) (“New

York law provides that a court should construe a contract in a way that reasonably harmonizes its

provisions and avoids inconsistencies.”) (citing James v. Jamie Towers Hous. Co., 743 N.Y.S.2d

85, 87 (1st Dep’t 2002); Barrow v. Lawrence United Corp., 538 N.Y.S.2d 363, 365 (3d Dept.

1989)). After providing in Section E(1) for the removal of a Trustee by Plaintiff at his discretion

and during his lifetime, the next paragraph, Section E(2) elaborates what happens after the death

of Plaintiff. It provides:

        After the death of JACOB CHACHKES, the son of the Grantor may remove or
        cause the removal of a Trustee, or any successor Trustee, as Trustee under the Trust.
        Upon such removal or in the event of the resignation of a Trustee or any successor
        trustee, the son of the Grantor shall designate another Trustee to serve as successor
        trustee hereunder.

Article VIII(E)(2).

        Article VIII(E)(2) transfers the power to remove a Trustee from Chachkes to John David

upon Chachkes’ death, not upon Chachkes’ resignation as Trustee. Thus, read together, Articles


                                                 15
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 16 of 32




E(1) and E(2) set out an order of authority to remove a Trustee based upon whether or not

Plaintiff is still alive, and not by the capacity—as Trustee or otherwise—of the person authorized

to exercise the removal power at the time such power is sought to be exercised. Plaintiff has that

power until his death and then, after his death, John David has the power. Read otherwise,

Article VIII(E)(2) would admit of gaps that could never have been intended by the parties.

Articles III(E)(1) and E(2) reflect an intention that there should be a seamless transfer of the

power to remove a Trustee from Plaintiff to the son of the Grantor. Under Defendant’s

interpretation, in the event that Plaintiff was still alive but no longer a “Trustee under the trust,”

neither Chachkes nor the son of the Grantor nor any other party would have the authority to

remove or cause the removal of a Trustee. Moreover, the same language, “as Trustee of the

trust,” appears in the same place in Article VIII(E)(2) as in Article VIII(E)(1). Thus, if after

Chachkes’ death the son of the Grantor ceased to be a Trustee under the trust during his lifetime,

he would be stripped of the power to remove a Trustee—again leaving no one with that power.

       Finally, Plaintiff’s interpretation is consistent with and gives effect to the broader intent

of the Trust Agreement. See Barrow, 538 N.Y.S.2d at 365 (“[S]pecific clauses of a contract are

to be read consistently with the overall manifest purpose of the parties’ agreement.”). As the

provisions with respect to distributions of income and principal make clear, the Trust Agreement

attempts to balance two potentially competing interests and intents: (1) that “the health,

maintenance and support of [Plaintiff as] the income beneficiary . . . be of primary concern, and

the Trustees . . . exercise their discretion in using principal for the income beneficiary in a

reasonable manner consistent with maintaining the accustomed manner of living of the income

beneficiary,” Trust Agreement Article II(B); and (2) that John David be able to enjoy the balance

of the trust assets after Jane David’s and Chachkes’ death and that any distributions of principal




                                                  16
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 17 of 32




to Chachkes be consistent with (and not greater than) his station in life and give “due regard . . .

to the amount of income available to him from the Trust, and from sources other than this Trust,”

Id. The Trust Agreement balanced those competing interests by giving Plaintiff, and Plaintiff

alone, the right to remove Trustees during his lifetime and by simultaneously denying him the

right to authorize distributions from Trust principal to benefit himself. In that way, Plaintiff is

able to protect himself from a Trustee who dishonors the Grantor’s intent by denying, wholesale,

any distributions of principal without regard to Plaintiff’s station in life and income available

from other sources. At the same time, John David—as remainder trustee—is protected against

the dissipation of Trust principal by Plaintiff. A trustee other than Plaintiff alone is given

authority to distribute principal to Plaintiff and that trustee must honor not only the Grantor’s

intent that Plaintiff be maintained in his station in life but also the Trustee’s fiduciary duties not

to waste trustee assets and to preserve principal for the benefit of those who would come after

Plaintiff.

        Plaintiff’s interpretation honors that intent. By giving Plaintiff authority to remove a

Trustee who Plaintiff believes to be dishonoring the Grantor’s intent during Plaintiff’s lifetime

and not just during the term of his service as a Trustee, such interpretation gives Plaintiff

authority consistent with the interest the authority is intended to protect—the interest that his co-

Trustee not conserve all trust assets and principal for the co-Trustee’s own benefit but at the

expense of Plaintiff. It also gives John David, as successor beneficiary, protection consistent

with John David’s interest—the ability to remove a trustee after Plaintiff’s death when John

David alone is the trust beneficiary. By contrast, Defendants’ interpretation dishonors that

intent. If adopted, it would leave Plaintiff entirely at the mercy of a Trustee who, Plaintiff

argues, has no interest in distributing principal to him, and with no means to protect himself.




                                                  17
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 18 of 32




       Defendants’ arguments to the contrary are not persuasive. Defendants argue that because

“as Trustee under the trust” appears at the end of the provision and is set off from the remainder

of the sentence, it must modify all of the language that precedes it including the capacity in

which Plaintiff must exercise his right of removal. However, as set forth above, the principle

upon which Defendants rely—the last antecedent principal—dictates that a limiting clause or

phrase should ordinarily be read as modifying only the “noun or phrase that it immediately

follows.” Barnhart v. Thomas, 540 U.S. at 26. It is not a general principle of grammar that the

language at the end of a sentence modifies everything that precedes it. To the contrary, had the

drafters intended the language “as Trustee under the trust,” to circumscribe the time period

during which Plaintiff could exercise the removal power, it would have been far more logical for

them to have placed it at the beginning of the sentence next to the language “during his lifetime,”

which does describe when Plaintiff can exercise the removal power.

       Next, Defendants argue that Plaintiff’s interpretation is inconsistent with the structure and

purpose of the Trust Agreement. The Jane David Trust, Defendants say, was drafted

“specifically to avoid Plaintiff, as the income beneficiary, from having the ability to remove all

of the Trustees and appoint himself as the sole Trustee of the Jane David Trust.” Dkt. No. 40 at

12. Were it otherwise, they claim, Plaintiff could “appoint himself as the sole Trustee of the Jane

David Trust and also receive principal distributions as the income beneficiary.” Id at 12-13. In

making that argument, however, Defendants attack a strawman. Plaintiff is not seeking in this

application a declaration that he be permitted to appoint himself as a Trustee much less as the

sole Trustee. Nor is he seeking a declaration that he be permitted, as a sole Trustee, to make

principal distributions to himself. And, were he to do so, the very provision of the Trust

Agreement Defendants point to in support of their interpretation is sufficient to give Defendants




                                                 18
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 19 of 32




the protection they need. See Trust Agreement, Article II(B) (“the Trustees, with the exception

of Jacob Chachkes, are authorized to pay to, or for the benefit of the income beneficiary, such

portions of the principal of this Trust . . .”) (emphasis added). Plaintiff cannot authorize

distributions to himself; were he to be the sole Trustee, no principal distributions whatsoever

could be made to him. The Trust Agreement need not be read to eliminate Plaintiff’s removal

power to satisfy the intent Defendants ascribe to it.

       Finally, defendants argue that if the Court does not agree with their interpretation, then

the contract is at least ambiguous, as evidenced by the parties’ disparate interpretations of it. See

Dkt. No. 40 at 9. But it is well-settled that contract language is not rendered ambiguous simply

because the parties purport to disagree on its plain meaning. See Photopaint Techs., LLC v.

Smartlens Corp., 335 F.3d 152, 160 (2d Cir. 2003) (“Unambiguous contract language is not

rendered ambiguous by competing interpretations of it urged in litigation.”). Where, as here,

defendants’ interpretation would “strain the contract language beyond its reasonable and

ordinary meaning,” the contract is not ambiguous. L. Debenture Tr. Co. v. Maverick Tube Corp.,

595 F.3d 458, 467 (2d Cir. 2010). Because the unambiguous language of the Trust Agreement

authorizes Chachkes to remove a Trustee even after his own resignation as Trustee, Plaintiff is

entitled to summary judgment on that issue.

       B.      Defendants’ partial motion to dismiss

       Defendants move to dismiss counts two, three, six, and eight of the Complaint, for breach

of contract, rescission, equitable accounting, and preliminary and permanent injunction,

respectively. For the following reasons, Defendants’ motion is granted, except as to count eight

for a preliminary and permanent injunction.




                                                 19
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 20 of 32




               1.      Breach of contract

       In moving to dismiss the second cause of action, for breach of contract, Defendants argue

that Plaintiff has failed to allege both that he performed his own obligations under the Trust

Agreement and that Defendants breached the Trust Agreement.

       “Under New York law, a breach of contract claim requires proof of (1) an agreement, (2)

adequate performance by the plaintiff, (3) breach by the defendant, and (4) damages.” Fischer &

Mandell, LLP v. Citibank, N.A., 632 F.3d 793, 799 (2d Cir. 2011). Plaintiff alleges that

Defendants violated duties under the Trust Agreement, in their capacities as Trustees, to (a) pay

Plaintiff all income from the trust monthly or in other convenient installments; (b) exercise their

discretion to pay portions of the trust principal to Plaintiff as necessary for his health, education,

maintenance and support, in accordance with his station in life; (c) exercise their discretion to

distribute principal in a reasonable manner consistent with maintaining Plaintiff’s accustomed

manner of living, considering all other beneficiaries of the Jane David Trust to be secondary; and

(d) upon receipt of a duly executed notice of removal, to transfer all of the trust’s assets to the

designated successor trustee. See Compl. ¶ 66.

       Plaintiff has not met the pleading standard to state a claim for breach of contract because

he has not adequately alleged facts that would make out the third element of such a claim—that

Defendants breached the Trust Agreement.

       The Complaint alleges that John David “failed to cause the Jane David Trust to make the

regular monthly distributions of income that are expressly required under the Jane David Trust

Agreement, placing Plaintiff in an untenable financial situation.” Compl. ¶ 31. There are two

flaws in that allegation. First, Plaintiff was not entitled to “regular monthly distributions of

income” under the Trust Agreement. The Agreement provided that “[t]he entire net income

received by the Trustees . . . shall be paid to, or for the benefit of Jacob Chachkes . . . in monthly


                                                  20
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 21 of 32




or other convenient installments.” Trust Agreement, Article II(A). That Plaintiff did not receive

payments on a monthly basis, accepting the allegation as true, thus does not establish that he was

denied any right he was entitled to under the Agreement. Second, Plaintiff has not alleged any

promise or covenant under the Agreement that John David violated. See Negrete v. Citibank,

N.A., 187 F. Supp. 3d 454, 468 (S.D.N.Y. 2016), aff’d, 759 F. App’x 42 (2d Cir. 2019) (“A

breach of contract claim will be dismissed . . . as being too vague and indefinite, where the

plaintiff fails to allege, in nonconclusory fashion, the essential terms of the parties’ purported

contract, including the specific provisions of the contract upon which liability is predicated.”)

(quoting Highlands Ins. Co. v. PRG Brokerage, Inc., 2004 WL 35439, at *8 (S.D.N.Y. Jan. 6,

2004)); see also Sud v. Sud, 621 N.Y.S.2d 37 (1st Dept. 1995). The Agreement states, in passive

terms, that the net income would be paid to Plaintiff. In contrast to the provisions of the

Agreement addressing principal payments, which contemplate that John David will take the

necessary action, the Agreement’s provisions with respect to income do not, on their face,

impose any affirmative obligation on John David. Plaintiff himself was a trustee until the 2019

Agreement and, by the terms of the Agreement, was entitled to take action on behalf of the Trust.

If, in fact, Plaintiff did not receive regular distributions of income, the Complaint does not make

clear whether that was because of some contractual violation on behalf of John David or simply

Plaintiff’s failure to exercise self-help.

        The Complaint does allege that since execution of the 2019 Agreement—notably, after

Plaintiff resigned as Trustee—Plaintiff has only been receiving monthly distributions of $9,500,

whereas he is entitled under the 2019 Agreement to monthly distributions of the greater of

$9,500 and the actual income of the trust. The Complaint further alleges that on Plaintiff’s

information and belief, the actual income exceeds $9,500 per month. See Compl. ¶¶ 40-41.




                                                 21
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 22 of 32




However, Plaintiff attempts to state a claim for breach of the Trust Agreement. He does not

purport to allege a breach of the 2019 Agreement—which he argues should be rescinded and not

enforced. Thus, as currently pled, the Complaint fails to state a claim for breach of contract on a

theory that any Defendant violated the Trust Agreement.

       Plaintiff has also not adequately pled that John David breached the contract by denying

payments of principal to Chachkes.

       The Trust Agreement gives Trustees other than Chachkes (i.e., John David) the authority,

in their “absolute and uncontrolled discretion” to distribute portions of the principal of the Trust

for the benefit of Chachkes provided that they determine such portions of principal determine the

distributions to be “necessary” for Chachkes’ “health, education, maintenance and support,”

taking into account Chachkes’ “station in life,” “the amount of income available to him from the

Trust,” and income available to him “from sources other than this Trust.” Trust Agreement,

Article II(B). The Agreement goes on to express “the Grantor’s intention that the health,

maintenance and support” of Chachkes “be of primary concern;” it expresses that the Trustee

shall exercise his discretion “in a reasonable manner consistent with maintaining the accustomed

manner of living of the income beneficiary,” with the interests of other beneficiaries being

secondary; and it provides that the Trustee, as a result, will not be liable to any other beneficiary

for the use of principal for the income beneficiary. Id. It is not clear that this language confers

any enforceable rights on Chachkes. Language such as “absolute and uncontrolled discretion”

ordinarily, and absent other contract language, is impervious to judicial second-guessing. See,

e.g., Moran v. Erk, 11 N.Y.3d 452, 457 (2008) (“[C]onsiderations of clarity, predictability, and

professional responsibility weigh against reading an implied limitation into [a discretionary

contractual right].”); Paxi, LLC v. Shiseido Ams. Corp., 636 F. Supp. 2d 275, 286 (S.D.N.Y.




                                                 22
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 23 of 32




2009) (a contractual power committed to one party’s “sole discretion” admitted of no “good faith

limitations on [that party’s] absolute right” to exercise that power). Moreover, the language of

the second sentence of Article II(B) of the Trust Agreement, which begins by expressing the

“Grantor’s intention,” does not appear to limit that discretion. Rather, it appears to relieve John

David of liability to the other beneficiaries of the Trust for breach of fiduciary duty for invasion

of the Trust corpus to distribute principal—even if that conduct hurts the interests of the other

beneficiaries—so long as he exercises his discretion in a reasonable manner.

        The Court need not reach a final conclusion on whether the second sentence of Article

II(B) confers any rights on Chachkes or about whether John David is bound by a duty of good

faith. Even if the answer to those question is yes, Plaintiff has not alleged a breach. Plaintiff

alleges that prior to execution of the 2019 Agreement, John David objected to Chachkes’

withdrawal of $10,000 of the Trust’s principal to pay his taxes and denied Plaintiff’s request to

withdraw an unspecified sum to buy a vacation home for himself and his wife. See Compl. ¶¶

31, 35. He alleges that John David stated that he would only authorize distributions from the

principal for Plaintiff’s support and maintenance if Plaintiff agreed to permit John David and

Jason David to invade the Jane David Trust’s principal. Id. ¶ 35.

        The Complaint does not allege, however, other than in the most conclusory terms, that

John David denied Chachkes access to principal “necessary” for Chachkes’ “health, maintenance

and support” given Chachkes’ other sources of income (and the income available from the Trust)

or that John David acted in any other way that was unreasonable or reflected bad faith. See

Ferguson v. Lion Holding, Inc., 478 F. Supp. 2d 455, 469 (S.D.N.Y. 2007) (“conclusory

allegations of a party’s failure to act in good faith alone are insufficient; specific factual

allegations of a party’s bad faith acts are required”) (citing Prospect St. Ventures I, LLC v.




                                                  23
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 24 of 32




Eclipsys Sols. Corp., 804 N.Y.S.2d 301, 302 (1st Dept. 2005)). Not even Plaintiff alleges that he

was contractually entitled to the funds for a vacation home for himself and his new wife, or that

such was within the contemplation of Jane David when she created the Trust and provided that

principal could be invaded for Chachkes’ maintenance and support. Similarly, there are no

specific factual allegations to establish that a distribution from the trust’s principal of $10,000 for

tax payments was “necessary . . . [for Chachkes’] health, education, maintenance and support, in

accordance with his station in life, due regard being given by the Trustees to the amount of

income available to him from the Trust, and from sources other than this Trust.” That John

David made a further judgment that he would be willing to make such distributions of principal

to Chachkes on the condition that Chachkes allow early distributions from the Trust to its other

beneficiaries in the form of payments from principal does not establish bad faith, unreasonable

exercise of discretion, or a breach of contract.

       The same defect appears in Plaintiff’s allegations that subsequent to the 2019 Agreement,

John and Jason David denied requests for payments out of the Trust principal to pay for new

hearing aids and a new air conditioning system. Indeed, the Complaint admits that as to these

payments, “John and Jason David . . . took the position that Plaintiff should pay these expenses

out of his monthly distributions.” Compl. ¶ 45. The very provision of the Trust Agreement that

Plaintiff alleges was breached by these denials expressly confers to the Trustees the discretion to

take such a position. See Trust Agreement, Article II(B) (determinations as to payments of

principal to Chachkes shall be made with “due regard . . . to the amount of income available to

him from the Trust, and from sources other than this Trust . . .”). The Complaint does not allege

facts to support a claim that these denials were made in bad faith or in an unreasonable manner,

even if such standards applied to the exercise of Defendants’ discretion.




                                                   24
            Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 25 of 32




        Finally, Plaintiff’s argument that Defendants violated the Trust Agreement by failing to

transfer all of the Jane David Trust’s assets to a designated successor Trustee upon receipt of a

duly executed written notice also fails to establish a claim for breach of contract. Among other

things, Plaintiff does not allege any damages flowing from the failure of Defendants to so resign,

which Plaintiff’s counsel admitted at oral argument. See Dkt. No. 44 (Transcript of Hearing held

December 10, 2020) at 12. Accordingly, the breach of contract claim must be dismissed in its

entirety.

                2.     Rescission

        Defendants move to dismiss the third cause of action, for rescission of the 2019 Trust

Agreement. “Under New York law, rescission is an extraordinary remedy” and is “appropriate

only where the breach is found to be material and willful, or, if not willful, so substantial and

fundamental as to strongly tend to defeat the object of the parties in making the contract.”

Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 2016 WL 5719749, at *2 (S.D.N.Y.

Sept. 29, 2016) (quoting Krumme v. WestPoint Stevens Inc., 238 F.3d 133, 143 (2d Cir. 2000)).

A claim for rescission must allege “fraud in the inducement of the contract; failure of

consideration; an inability to perform the contract after it is made; or a breach in the contract

which substantially defeats the purpose thereof.” Id. (quoting Mina Inv. Holdings Ltd. v.

Lefkowitz, 16 F. Supp. 2d 355, 362 (S.D.N.Y. 1998); see Babylon Assocs. v. Cnty. of Suffolk, 475

N.Y.S.2d 869, 874 (2d Dept. 1984)). The grounds for rescission of a contract also include

“duress and undue influence where the complaining party is compelled to agree to the contract

by means of a wrongful threat which precludes the exercise of free will,” Bangkok Crafts Corp.

v. Capitolo Di San Pietro in Vaticano, 2006 WL 1997628, at *12 (S.D.N.Y. July 18, 2006), as

well as unconscionability, see Ramiro Aviles v. S&P Global, Inc., 380 F. Supp. 3d 221, 303

(S.D.N.Y. 2019). Plaintiff’s principal argument is that it has stated a claim for rescission on


                                                 25
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 26 of 32




grounds that Chachkes agreed to the 2019 Agreement only under duress. See Compl. ¶ 71. The

Complaint also states the 2019 Agreement is “unconscionable, overreaches, is contrary to public

policy and fails for lack of consideration.” See id. ¶ 72.

       Count three must be dismissed for failure to state a claim for rescission. The allegations

in the Complaint do not support Chachkes’ principal argument, that Chachkes only agreed to the

2019 Agreement under duress. “The doctrine of economic duress is grounded in the principle

that courts ‘will not enforce an agreement in which one party has unjustly taken advantage of the

economic necessities of another and thereby threatened to do an unlawful injury.’” Interpharm,

Inc. v. Wells Fargo Bank, Nat. Ass’n, 655 F.3d 136, 142 (2d Cir. 2011) (quoting VKK Corp. v.

NFL, 244 F.3d 114, 122 (2d Cir. 2001)). “To void a contract on the ground of economic duress,

the complaining party must show that its agreement was procured by means of (1) a wrongful

threat that (2) precluded the exercise of its free will.” Id. (citing Stewart M. Muller Constr. Co.

v. N.Y. Tel. Co., 390 N.Y.S.2d 817, 817 (1976); Sitar v. Sitar, 878 N.Y.S.2d 377, 380 (2d Dept.

2009); see also Quinio v. Aala, 344 F. Supp. 3d 464, 477-78 (E.D.N.Y. 2018) (“In order to prove

that an agreement was executed under duress, a defendant must prove that there was: ‘(1) a

threat, (2) which was unlawfully made, and (3) caused involuntary acceptance of contract terms,

(4) because the circumstances permitted no other alternative.’” (quoting Kamerman v. Steinberg,

891 F.2d 424, 431 (2d Cir. 1989)). The Complaint does not meet this standard to make out a

claim that Chachkes signed the 2019 Agreement under economic duress.

       In the context of economic duress, “a threat to withhold performance that one is

contractually obligated to provide in order to compel the other party to submit to new demands

can constitute a wrongful threat.” Interpharm, Inc. 655 F.3d at 142; see Bechard v. Monty’s Bay

Recreation, Inc., 826 N.Y.S.2d 826, 827 (3d Dept. 2006) (“an unlawful threat includes a threat to




                                                 26
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 27 of 32




breach the agreement by withholding performance unless the other party agrees to some further

demand.”) (internal quotation marks and citation omitted). However, “a party cannot be guilty

of economic duress for refusing to do that which he or she is not legally required to do.”

Interpharm, Inc., 655 F.3d at 142 (citing Friends Lumber v. Cornell Dev. Corp., 663 N.Y.S.2d

327, 330 (3d Dept. 1997)). Therefore, “threats to enforce a party’s legal rights under a contract,”

or “even that party’s interpretation of its rights” does not “constitute a wrongful threat sufficient

to establish a claim of economic distress.” Interpharm, Inc. v. Wells Fargo Bank, N.A., 2010 WL

1257300, at *8 (S.D.N.Y. Mar. 31, 2010), aff’d sub nom. Interpharm, Inc., 655 F.3d at 136.

“This last principle suggests that an action cannot amount to a wrongful threat if the party taking

it interprets the contract in good faith to allow it.” Id.; see also Interpharm, Inc., 655 F.3d at 143

(“it is axiomatic that [a party] cannot be guilty of economic duress for failing to grant further

forbearance when [it] ha[s] no legal duty to do so.”) (quoting MLI Indus. v. N.Y.S. Urb. Dev.

Corp., 613 N.Y.S.2d 977, 980 (3d Dept. 1994)).

       The Complaint has not alleged that Defendants made an unlawful threat for the same

reason that it has not alleged a breach of contract: there are no well-pled allegations that John

David exercised his discretion to deny payments of principal in violation of the contract or in bad

faith. In the absence of such an allegation, Plaintiff does not adequately plead that John David

threatened any unlawful exercise of his discretion to induce the 2019 Agreement.

       The Complaint also falls short of establishing that any purported threat was so coercive as

to preclude the exercise of Plaintiff’s free will. “A plaintiff’s free will is precluded when (1) it

would have suffered ‘irreparable harm’ had the wrongful threat been carried out, and (2) it was

bereft of alternatives to signing the contract.” Interpharm, Inc., 2010 WL 1257300, at *10.

Plaintiff’s conclusory assertion that John David’s behavior “deprived [him] of his primary source




                                                  27
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 28 of 32




of income and placed him in a difficult financial position,” Compl. ¶ 34, is not sufficient.

Without minimizing Plaintiff’s plight, the exercise of contractual rights or perceived contractual

rights by one party to the detriment of another not infrequently causes economic harm to the

second party. See Orix Credit Alliance, Inc. v. Hanover, 582 N.Y.S.2d 153, 154 (1st Dept.1992)

(“A mere threat by one party to a contract to breach it by not delivering required items, indeed,

financial or business pressure of all kinds, even if exerted in the context of unequal bargaining

power, does not constitute economic duress.”); Warnaco Inc. v. Farkas, 872 F.2d 539, 546 (2d

Cir. 1989) (threat of economic loss was not sufficient to preclude exercise of free will); cf. VKK

Corp., 244 F.3d at 123 (economic duress doctrine is “reserved for extreme and extraordinary

cases”). The ordinary answer if a party believes its rights are being violated is to sue. Nothing

prohibited Chachkes from doing so here, or compelled him to sign the 2019 Agreement. See

Reid v. IBM Corp., 1997 WL 357969, at *7 (S.D.N.Y. June 26, 1997) (“turning down [a

proposed agreement] and pursuing legal claims . . . [is] a reasonable alternative [to making the

agreement under duress], even if a hefty financial incentive is offered for signing the

[agreement]”) (citations omitted). That Chachkes chose to sign the 2019 Agreement, in lieu of

suing, then does not make his signature coerced or give him the right to rescind the 2019

Agreement now that he apparently has second thoughts (or has received the benefit from that

agreement).

       Finally, the Complaint also does not contain well-pled allegations that the 2019

Agreement lacked adequate consideration or was unconscionable, and its claim for rescission

cannot be sustained on those grounds.

       “[F]ailure of consideration exists wherever one who has promised to give some

performance fails without his or her fault to receive in some material respect the agreed quid pro




                                                 28
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 29 of 32




quo for that performance. Failure of consideration gives the disappointed party the right to

rescind the contract.” Courchevel 1850 LLC v. Espinosa, 2020 WL 635498, at *4 (S.D.N.Y.

Feb. 11, 2020) (quoting Indep. Energy Corp. v. Trigen Energy Corp., 944 F. Supp. 1184, 1199

(S.D.N.Y. 1996)). Under New York law, “[c]onsideration is found where there is either a benefit

to the [buyer] or a detriment to the [seller].” Matter of Ball (SFX Broad. Inc.), 665 N.Y.S.2d 444,

446 (3d Dept. 1996) (citing Weiner v. McGraw-Hill, 57 N.Y.2d 458, 464 (1982)).

       Here, the 2019 Agreement both conferred a benefit on Chackles and a detriment on the

Defendants. It is not accurate that Chachkes did not receive anything to which he was not

already entitled under the Trust Agreement. Under the 2019 Agreement, he received a one-time

payment of “the sum of $317,842.40” paid by the trust, 2019 Agreement, Article III(B)(3)(e), to

“permit Plaintiff to purchase a vacation home for himself and Ms. Fischer,” Compl. ¶ 40, as well

as a “monthly payment of the greater of actual income [of the trust] or $9,500.00, first from

income then from principal of the JANE V. David TRUST,” 2019 Agreement. 2019 Agreement,

Article III(B)(4)(c). The Trust Agreement did not confer a right to either. As noted above, the

Trust Agreement left it to the uncontrolled discretion of John David whether to invade the Trust

corpus and pay principal to Chachkes. He was not entitled to money for a vacation home. Nor

was he entitled to “monthly” payments of income, much less payments in excess of income

should the monthly income fall below $9,500.

       Plaintiff has also failed to allege unconscionability. “Under New York law, a contract is

unconscionable when it ‘is so grossly unreasonable or unconscionable in the light of the mores

and business practices of the time and place as to be unenforceable [sic] according to its literal

terms.’” Nayal v. HIP Network Servs. IPA, Inc., 620 F. Supp. 2d 566, 571 (S.D.N.Y. 2009)

(quoting Gillman v. Chase Manhattan Bank, N.A., 537 N.Y.S.2d 787, 791 (1988)). “Generally,




                                                 29
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 30 of 32




there must be a showing that such a contract is both procedurally and substantively

unconscionable.” Id. “The procedural element of unconscionability concerns the contract

formation process and the alleged lack of meaningful choice; the substantive element looks to the

content of the contract, per se.” State v. Wolowitz, 468 N.Y.S.2d 131, 145 (1983); see also

Desiderio v. Nat’l Ass’n of Sec. Dealers, Inc., 191 F.3d 198, 207 (2d Cir.1999) (“A contract or

clause is unconscionable when there is an absence of meaningful choice on the part of one of the

parties together with contract terms which are unreasonably favorable to the other party.”)

(quotation marks omitted)). The Complaint does not contain well-pled allegations of either

procedural or substantive unconscionability.

       Plaintiff does not allege any of the facts that would support procedural unconscionability

“such as ‘whether deceptive or high-pressured tactics were used, the use of fine print in the

contract, the experience and education of the party claiming unconscionability, and whether there

was disparity in bargaining power [including age].’” Doe #1 v. Coll. Bd., 440 F. Supp. 3d 349,

355 (S.D.N.Y. 2020) (quoting Am. Family Life Assurance Co. of N.Y. v. Baker, 778 F. App’x 24,

26 (2d Cir. 2019)). Nor does he properly allege substantive unconscionability. Accordingly, the

claim for rescission is dismissed.

   1. Equitable Accounting

       “Under New York law, there are four elements to a claim for equitable accounting: (1) a

fiduciary relationship; (2) entrustment of money or property; (3) no other remedy; and (4) a

demand and refusal of an accounting.” Fuller Landau Advisory Servs. Inc. v. Gerber Fin. Inc.,

333 F. Supp. 3d 307, 315 (S.D.N.Y. Aug. 8, 2018).

       These requirements derive from fundamental principles of equity. A court will not act in

equity where there is an adequate remedy at law. Leighton v. Poltorak, 2018 WL 2338789, at *9

(S.D.N.Y. May 23, 2018). In addition, ordinarily, a court will not intervene in equity to do for a


                                                30
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 31 of 32




party what that party, without excuse, has not attempted to do for himself. Romain v. Seabrook,

2017 WL 6453326, at *6 n.8 (S.D.N.Y. Dec. 15, 2017), aff’d sub nom. Jiminian v. Seabrook, 760

F. App'x 38 (2d Cir. 2019) (“Plaintiff’s failure to make a demand is . . . fatal . . . [to its claim for]

equitable accounting.”); Kaufman v. Cohen, 760 N.Y.S.2d 157, 168 (1st Dept. 2003) (“a court of

equity will not intervene to vindicate a partner’s right to an accounting in the absence of a

showing that a demand for one was made and rejected by the partner in possession of the books,

records, profits or other assets of the partnership”).

        Plaintiff’s claim fails for, among other reasons, the failure to allege a demand for

accounting that was rejected by Defendants. This is not a case where Plaintiff alleges that

demand would be futile. See Nuss v. Sabad, 976 F. Supp. 2d 231, 249 (N.D.N.Y. 2013) (“the

[demand] requirement may be excused where the record makes clear that a demand would have

been futile.”) (collecting cases). Plaintiff has alleged an “acrimonious” relationship with Joan

David’s son and grandson. That is not surprising—it would exist in any case where a party sues

for an accounting—and it does not alone establish that a demand would be futile. There are no

allegations that the Defendants have refused to communicate with Plaintiff or denied requests for

information about the Trust. Absent an allegation that a demand for accounting was made and

denied, and absent a plausible factual allegation that a demand for accounting would be futile,

the claim for equitable accounting is dismissed.

                2.      Preliminary and Permanent Injunction

        Defendants also move to dismiss the claims for preliminary injunction and permanent

injunction. Although Plaintiff pleads preliminary injunction and permanent injunction as

separate causes of action, he makes clear in his brief that he does not intend to stand on these as

separate and freestanding causes of action but rather as forms of relief to which he may be

entitled should he prevail on his other claims. He has not moved for a preliminary injunction and


                                                   31
         Case 1:20-cv-02879-LJL Document 47 Filed 01/12/21 Page 32 of 32




the attack on the request for permanent injunctive relief is premature here at the motion to

dismiss stage. See In re Lloyd's Am. Tr. Fund Litig., 954 F. Supp. 656, 682 (S.D.N.Y. 1997);

City of N.Y. v. A-1 Jewelry & Pawn, Inc., 247 F.R.D. 296, 353 (E.D.N.Y. 2007) (“a motion for

failure to state a claim properly addresses the cause of action alleged, not the remedy sought”);

id. (“Only when th[e] remedy has been determined may defendants contest its application on

grounds of vagueness or some other violation of Rule 65(d) of the Federal Rules of Civil

Procedure.”).

                                         CONCLUSION

       For the forgoing reasons, the motion for partial summary judgment is GRANTED. The

motion to dismiss counts two, three, six, and eight of the Complaint is also GRANTED and those

counts are DISMISSED without prejudice to Plaintiff filing an amended complaint within two

weeks of the date of this Order. The Clerk of Court is respectfully directed to close the motions

at Dkt. Nos. 26 and 30.


       SO ORDERED.


Dated: January 12, 2021                            __________________________________
       New York, New York                                     LEWIS J. LIMAN
                                                          United States District Judge




                                                32
